ACCEPTED
                                                                                           06-15-00046-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     12/17/2015 2:50:54 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK




                    No. 06-15-00046-CV                                    FILED IN
                                                                   6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                             In the Court of Appeals               12/17/2015 2:50:54 PM
                          For the Sixth Judicial District               DEBBIE AUTREY
                                                                            Clerk
                           Sitting at Texarkana, Texas



                      EDDIE ANTHONY PATTERSON,
                               Appellant

                                          v.

               TV CHANNEL 25 BROADCAST STATION AND
                   ITS REPORTER ON MARCH 29, 2010,
                              Appellee


                     Appealed from 170th Judicial District Court
                            McLennan County, Texas



DESIGNATION OF LEAD AND ADDITIONAL
        APPELLATE COUNSEL


To the Honorable Court of Appeals:

        Now comes Centex Television Limited Partnership, the Appellee in the

above case, and files this Designation of Lead and Additional Appellate Counsel in




{03684616.DOC / }                     1
this matter. In support of this Designation, Centex Television Limited Partnership

shows as follows:


                                         1.


        When this case was first filed in this Court, Jerry Campbell was actively

practicing law on a full-time basis. He received the designation of lead counsel in

this matter. Since this appeal has been filed, Jerry Campbell has reduced his case

load.


                                         2.


        Neal Pirkle of Naman, Howell, Smith & Lee, P. O. Box 1470, Waco, Texas

76703 (254) 755-4100, facsimile (254) 754-6331, pirkle@namanhowell.com is

now the lead counsel for Centex Television Limited Partnership in this matter.


                                         3.


        Additional counsel for Centex Television Limited Partnership is Robert R.

Little. His contact information is as follows: Naman, Howell, Smith & Lee, P. O.

Box 1470, Waco, Texas 76703 (254) 755-4100, facsimile (254) 754-6331,

little@namanhowell.com.




{03684616.DOC / }                    2
        WHEREFORE, PREMISES CONSIDERED, Centex Television Limited

Partnership respectfully requests that the Court and the Parties take notice of this

Designation.


                                  Respectfully submitted,

                                  NAMAN, HOWELL, SMITH & LEE, PLLC
                                  400 Austin Avenue, 8th Floor
                                  P. O. Box 1470
                                  Waco, Texas 76703-1470
                                  (254) 755-4100
                                  FAX (254) 754-6331



                                  BY:        /s/ Neal E. Pirkle
                                             Neal E. Pirkle
                                             State Bar No. 00794464
                                             Robert Little
                                             State Bar No. 24050940

                                      ATTORNEYS FOR APPELLEE




{03684616.DOC / }                     3
                                Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, postage pre-paid, and mailing the document by first class mail
(and by other means stated below) on December 17, 2015.

        Mr. Eddie Anthony Patterson
        Inmate T.D.C.J. #01635370
        C.T. Terrell Unit
        1300 FM 655
        Rosharon, Texas 77583

                                             /s/ Neal E. Pirkle
                                             Neal E. Pirkle




{03684616.DOC / }                     4
                           Certificate of Conference

      The below signed attorney for Appellee could not confer with the Appellant
pursuant to Texas Rule of Appellate Procedure 10.1 because of Appellant is
incarcerated at the C.T. Terrell Unit in Rosharon, Texas. Therefore, it was
impossible to confer with Appellant on this matter.


                                    /s/ Neal E. Pirkle
                                    Neal E. Pirkle




{03684616.DOC / }                   5